--------------------------------------------------------------------------------

Exhibit 10.2


UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.





   
Written Agreement by and between
   
Docket No. 10-229-WA/RB-HC
CITY NATIONAL BANCSHARES
 
CORPORATION
 
Newark, New Jersey
     
and
     
FEDERAL RESERVE BANK OF
 
NEW YORK
 
New York, New York
 





WHEREAS, City National Bancshares Corporation, Newark, New Jersey ("City
National"), a registered bank holding company, owns and controls City National
Bank of New Jersey ("Bank"), Newark, New Jersey, and one nonbank subsidiary;


WHEREAS, it is the common goal of City National and the Federal Reserve Bank of
New York (the "Reserve Bank") to maintain the financial soundness of City
National so that City National may serve as a source of strength to the Bank;


WHEREAS, City National and the Reserve Bank have mutually agreed to enter into
this Written Agreement (the "Agreement"); and


WHEREAS, on November 23, 2010, the board of directors of City National, at a
duly constituted meeting, adopted a resolution authorizing and directing Louis
E. Prezeau to enter into this Agreement on behalf of City National, and
consenting to compliance with each and every provision of this Agreement by City
National and its institution-affiliated parties, as

 
 

--------------------------------------------------------------------------------

 

defined in sections 3(u) and 8(b)(3) of the Federal Deposit Insurance Act, as
amended (the "FDI Act")(12 U.S.C. §§ 1813(u) and 1818(b)(3)).


NOW, THEREFORE, City National and the Reserve Bank agree as follows:


Source of Strength


1.            The board of directors of City National shall take appropriate
steps to fully utilize City National's financial and managerial resources,
pursuant to section 225.4(a) of Regulation Y of the Board of Governors of the
Federal Reserve System (the "Board of Governors") (12 C.F.R. § 225.4(a)), to
serve as a source of strength to the Bank, including, but not limited to, taking
steps to ensure that the Bank complies with the Formal Agreement entered into
with the Office of the Comptroller of the Currency on June 29, 2009, and any
other supervisory action taken by the Bank's federal regulator.


Dividends and Distributions


2.             (a)           City National shall not declare or pay any
dividends without the prior written approval of the Reserve Bank and the
Director of the Division of Banking Supervision and Regulation of the Board of
Governors (the "Director").


(b)           City National shall not directly or indirectly take dividends or
any other form of payment representing a reduction in capital from the Bank
without the prior written approval of the Reserve Bank.


(c)           City National and its nonbank subsidiary shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.


(d)           All requests for prior approval shall be received by the Reserve
Bank at least 30 days prior to the proposed dividend declaration date, proposed
distribution on

 
2

--------------------------------------------------------------------------------

 

subordinated debentures, or required notice of deferral on trust preferred
securities. All requests shall contain, at a minimum, current and projected
information on City National's capital, earnings, and cash flow; the Bank's
capital, asset quality, earnings, and allowance for loan and lease losses; and
identification of the sources of funds for the proposed payment. For requests to
declare or pay dividends, City National must also demonstrate that the requested
declaration or payment of dividends is consistent with the Board of Governors'
Policy Statement on the Payment of Cash Dividends by State Member Banks and Bank
Holding Companies, dated November 14,1985 (Federal Reserve Regulatory Service,
4-877 at page 4-323).


Debt and Stock Redemption


3.             (a)           City National shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank. All requests for prior written approval shall contain, but not be
limited to, a statement regarding the purpose of the debt, the terms of the
debt, the planned source(s) for debt repayment, and an analysis of the cash flow
resources available to meet such debt repayment.


(b)           City National shall not, directly or indirectly, purchase or
redeem any shares of its stock without the prior written approval of the Reserve
Bank.


Compliance with Laws and Regulations


4.             (a)           In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position,
City National shall comply with the notice provisions of section 32 of the FEN
Act (12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors
(12 C.F.R. §§ 225.71 et seq.).

 
3

--------------------------------------------------------------------------------

 

(b)           City National shall comply with the restrictions on
indemnification and severance payments of section 18(k) of the FD1 Act (12
U.S.C. § 1828(k)) and Part 359 of the FDIC's regulations (12 C.F.R. Part 359).


Progress Reports


5.           Within 30 days after the end of each calendar quarter following the
date of this Agreement, the board of directors shall submit to the Reserve Bank
written progress reports detailing the form and manner of all actions taken to
secure compliance with the provisions of this Agreement and the results thereof,
and a parent company only balance sheet, income statement, and, as applicable,
report of changes in stockholders' equity.


Communications


6.           All communications regarding this Agreement shall be sent to:
 

 
(a)
Ms. Anita Awatramani



Senior Bank Examiner Federal
Reserve Bank of New York
33 Maiden Lane
New York, New York 10045


 
(b)
Mr. Louis E. Prezeau

President
City National Bancshares Corporation
900 Broad Street
Newark, New Jersey 07102


Miscellaneous


7.     Notwithstanding any provision of this Agreement, the Reserve Bank may, in
its sole discretion, grant written extensions of time to City National to comply
with any provision of this Agreement.


8.           The provisions of this Agreement shall be binding upon City
National and its institution-affiliated parties, in their capacities as such,
and their successors and assigns.

 
4

--------------------------------------------------------------------------------

 

9.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.


10.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting City National, the Bank,
any nonbank subsidiary of City National, or any of their current or former
institution-affiliated parties and their successors and assigns.


11.           Pursuant to section 50 of the FD1 Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 14th day of December, 2010.




CITY NATIONAL BANCSHARES
FEDERAL RESERVE BANK
CORPORATION
OF NEW YORK
   
By: /s/ Louis E. Prezeau
By: /s/ Armin Lovi
Louis E. Prezeau
Armin Lovi
President
Examining Officer

 
 
5

--------------------------------------------------------------------------------